Case 1:19-cv-02875-MKB-RML Document 39 Filed 11/11/20 Page 1 of 1 PageID #: 287




                                               November 11, 2020

 VIA CM/ECF

 Honorable Robert M. Levy
 Theodore Roosevelt Courthouse
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Varn v. Orchestrade, Inc. et al., No. 1:19-cv-02875-MKB-RML

 Dear Judge Levy,

        We represent the parties in the above-captioned action. We write to jointly request a
 three-month extension of the deadline for the close of fact discovery from November 30, 2020 to
 February 26, 2021.

        The original fact discovery deadline was set at the initial pretrial conference held before
 this Court on May 7, 2020. (See Minute Entry, dated May 7, 2020) Thereafter, the parties
 engaged in pre-mediation discovery and a mediation was held on June 16, 2020 but was not
 successful in resolving the case. (See Report of Mediation Unsettled, dated June 17, 2020)

         Since resuming discovery after the mediation, the parties have conferred and agree that
 fact discovery will take longer than anticipated at the initial pretrial conference. Accordingly, we
 respectfully request that the deadline for the close of fact discovery be extended by three months,
 from November 30, 2020 to February 26, 2021. There have been no previous requests for an
 extension, and this Court has not entered a scheduling order for this action setting any other
 deadlines.

        We thank the Court for its consideration of this request.


 Respectfully submitted,

 THOMPSON & SKRABANEK, PLLC                        BERG & ANDROPHY


 By: /s/ John J. Thompson                           By: /s/ Jenny H. Kim
     John J. Thompson                                   Jenny H. Kim
     42 West 38th Street, Suite 1002                    120 West 45th Street, 38th Floor
     New York, New York 10166                           New York, New York 10036
     206-920-3018                                       (646) 766-0073

 Attorneys for Plaintiff                            Attorneys for Defendants
